IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. WR-91,042-01 & 91,042-02


                  EX PARTE LEO PETER LAMOUNTAIN III, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
               CAUSE NOS. CR-18-0193-E-WHC1 & CR-18-0792-E-WHC1
                         IN THE 22ND DISTRICT COURT
                             FROM HAYS COUNTY


       Per curiam.

                                           ORDER

       Applicant pleaded guilty to possession of a controlled substance and fraudulent use or

possession of identifying information and was sentenced to ten and fifteen years’ imprisonment,

respectively. He did not appeal his convictions. He filed these applications for writs of habeas

corpus in the county of conviction, and the district clerk forwarded them to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that trial counsel, Anthony Rabago and Susan

Schoon, failed to timely convey separate plea offers of seven and ten years. He also contends that

his pleas were rendered involuntary because he was assessed $6,200.00 in court costs, fees, and
                                                                                                       2

fines.

         We remanded these applications for a response from Rabago (a sworn affidavit from Schoon

was forwarded with the original record) and findings of fact and conclusions of law from the trial

court. On remand, Rabago responded in a sworn affidavit. The trial court found Rabago’s and

Schoon’s affidavits credible and concluded that Applicant had not demonstrated that Rabago and

Schoon were deficient. The trial court also found that at punishment Applicant was found indigent

and that attorney’s fees should not have been assessed in his cases.

         We agree that counsel were not deficient. Relief is denied. If the attorney’s fees have not

already been deleted from the judgments, Applicant can file motions for judgments nunc pro tunc

in the trial court. If the trial court fails to respond, Applicant can file a mandamus application in the

court of appeals. See Ex parte Florence, 319 S.W.3d 695 (Tex. Crim. App. 2010).



Filed: August 19, 2020
Do not publish